Citation Nr: 1824687	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-43 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to non-service connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The appellant served on reserve duty from April 1960 to April 1966, with additional active duty for training.  As discussed below, he did not serve on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the appellant testified at a Board hearing held at the RO.  A transcript of that hearing is of record.

The appellant was originally represented by a private attorney.  In December 2017, the private attorney submitted a motion to withdraw as counsel, which the Board granted.  In December 2017, the Board sent a letter to the appellant, allowing him the opportunity to appoint a new representative.  A response has not been received.  Therefore, the appellant is deemed to be representing himself on a pro se basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant did not have active service.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service connected pension benefits have not been met.  38 U.S.C.A. §1521 (West 2016); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As discussed below, the outcome of the present appeal is based upon application of the law to the known facts.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); see Smith v. Gober, 14 Vet. App. 227 (2000) (stating that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (stating that the VCAA is not applicable where law, not factual evidence, is dispositive).  Here, VA did not provide 

Finally, in the circumstances of this case, where there is no legal basis for eligibility for nonservice-connected pension benefits, a remand for additional development would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Nevertheless, the Board notes that the appellant has demonstrated an awareness of the legal criteria regarding his case and has submitted relevant arguments in support of his position.  Additionally, the record shows that the RO requested and obtained information regarding the nature of the appellant's service.   In light of the above, the Board finds that VA has met its duties to notify and assist.  

II.  Analysis

The appellant contends that he has the requisite active service required in order to be considered for non-service connected pension benefits.  

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The law provides that VA shall pay a pension to any veteran of a period of war who meets the prescribed service requirements and who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).

To be eligible for non-service connected pension, a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3. 

The term "period of war" is defined by statute.  In the case of a veteran who served during the Vietnam era but did not serve in the Republic of Vietnam, the period began on August 5, 1964, and ended on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2014); 38 C.F.R. § 3.2(f) (2015).

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Following a review of the record, the Board determines that the appellant is not legally eligible for non-service connected pension.  See 38 U.S.C.A. § 1521(j).

The appellant's DD-214 indicates that he had eight weeks of active duty training between June 11, 1960, and July 31, 1960.  The record further indicates that he served in the California Air National Guard and the Air Force Reserve from April 1960 to April 1966.  See 02/24/2014, Discharge / Retirement or ETS.  

In light of this documentation from the service department, the Board must find that the appellant does not meet the basic criteria in order to be considered for non-service connected pension.  Although he served during a period of war, the service department has indicated that he only had active duty for training.  Further, there is no argument or indication that he is disabled from a disease or injury incurred or aggravated in the line of duty during his period of active duty for training.

Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See Spencer v. West, 13 Vet. App. 376, 380 (2000) (stating that VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("[S]ervice department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.").

As the appellant does not have the requisite active service, the Board cannot grant pension as a matter of law.  See 38 U.S.C.A § 1521(j).


ORDER

Entitlement to non-service connected pension benefits is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


